Exhibit SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE This Separation Agreement and Mutual General Release (this “Agreement”) is entered into as of this 16th day of March 2009 by Michael R. Haynes and Collectors Universe, Inc., a Delaware corporation. In consideration of the respective covenants and agreements of each party to the other contained herein and for other good and valuable consideration, the adequacy and receipt of which is hereby acknowledges, Michael R. Haynes, for himself, his heirs, successors and assigns (hereinafter collectively referred to as the “Executive”) and Collectors Universe, Inc. (the “Company”), on behalf of itself and on behalf and for the benefit of its subsidiaries and otherwise related entities, and its and their past, present and future officers, directors, shareholders, executives, managers, supervisors, employees, agents, indemnitees, insurers, attorneys, legal representatives, successors, heirs, and assigns (collectively, “Company Affiliates”), hereby agree to the following: 1.Executive hereby resigns (i)as the Company’s Chief Executive Officer (“CEO”) and from all positions he may hold, whether as a member of the board of directors or officer or employee, with any Company Affiliates (including any subsidiaries of the Company) effective March 16, 2009 (the “Officer Resignation Date”) and (ii) from his employment with the Company as of the close of business on March31, 2009 (the “Employment Resignation Date”).Pursuant to that resignation, and effective on the Officer Resignation Date, the Executive will relinquish his title as Chief Executive Officer of and any other titles he may have held with the Company, as well as any titles he may have held with any Company Affiliates. 2.Executive represents and warrants and agrees that he has received all compensation owed to him by the Company through his Resignation Date, including any and all wages, bonuses, commissions, incentive compensation, car allowances, earned but unused vacation, stock, stock options, reimbursable business expenses, and any other payments, benefits, or other compensation of any kind to which he was entitled from the Company, excepting only the consideration provided for herein. 3.Executive further acknowledges that the compensation and benefits provided to him in this Agreement are in place of the compensation and benefits provided to him in
